     Case 1:02-cr-00241 Document 615 Filed 05/26/20 Page 1 of 1 PageID #: 2569



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             BLUEFIELD DIVISION


UNITED STATES OF AMERICA

v.                                    CRIMINAL ACTION NO. 1:02-00241-01

CARLOS DEAN SCOTT



                        MEMORANDUM OPINION AND ORDER

        Defendant has filed a motion(s) for a reduction in sentence

under the First Step Act and counsel has filed several memoranda

addressing defendant’s eligibility for a reduced sentence under

the First Step Act.        (ECF Nos. 602, 603, 610, 613, and 614).

Counsel for defendant argues that defendant is eligible for a

reduction.      In addition, the United States Probation Office has

prepared a memorandum addressing defendant’s eligibility.                    The

United States is hereby ORDERED to file a response to these

filings no later than June 3, 2020.

        The court DIRECTS the Clerk to send a copy of this Order to

the Federal Public Defender, the United States Attorney, and the

United States Probation Office.

              IT IS SO ORDERED this 26th of May, 2020.

                                      ENTER:



                                       David A. Faber
                                       Senior United States District Judge
